Citation Nr: 0416171	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to additional disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the residuals of surgery performed at a VA medical 
center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The rating decision found 
that the evidence submitted in support of the veteran's 
application to reopen a previously denied final RO decision 
for additional disability compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for surgery performed at a VA medical 
center (VAMC) in March 1978 was new and material and reopened 
the claim; however, following de novo review, denied, on the 
merits, the benefits sought.  

In February 2004, the Board solicited a medical expert's 
opinion on the issue of additional disability compensation 
for residuals of surgery performed on March 22, 1978, at the 
White River Junction VAMC.  See 38 U.S.C.A. § 5109 (West 
2002); 38 C.F.R. §§ 3.328, 20.901(d) (2003).  In March 2004, 
the medical expert's opinion was received at the Board.  A 
copy of the opinion was sent to the veteran and his 
representative for review and response.  See 38 U.S.C.A. 
§ 5701 (West 2002); 38 C.F.R. § 20.903 (2003).  In reply, the 
veteran related that he had no further evidence or argument 
to present.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In an April 1996 decision, the RO denied the veteran 
entitlement to additional disability compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
the residuals of surgery performed in March 1978 at a VAMC; 
he was notified of the decision and apprised of his appellate 
rights; an appeal was not perfected; and the April 1996 
decision became final.  

3.  Evidence received since the April 1996 decision is 
relevant and probative and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.  

4.  There are VA medical opinions offered, following review 
of the entire record and evaluation of the veteran, that the 
underlying pathology to the veteran's complaints are 
attributable to his nonservice-connected degenerative 
arthritis of the lumbar and thoracic spine and to nonspecific 
pelvic calcifications, and, by inference, are not the result 
of any surgery performed at a VAMC.  

5.  There are independent, non-VA medical opinions offered, 
following review of the entire record and evaluation of the 
veteran, that the underlying pathology to the veteran's 
complaints are attributable to left ilioinguinal and 
iliohypogastric neuralgia, most likely entrapment damage to 
those nerves, as the result of multiple surgeries performed 
at a VAMC, all of which involved the veteran's left groin 
area.  


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision denying entitlement to 
additional disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of surgery 
performed at a VAMC in March 1978 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 
20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to additional disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of surgery performed at a VAMC in March 
1978 has been submitted subsequent to the RO's April 1996 
decision; the claim for additional disability compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of surgery performed at a VAMC in March 1978 is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  

3.  The criteria for additional disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
multiple surgeries performed at a VAMC have been met.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 2.159, 3.326(a)3,358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  See 38 U.S.C.A. § 5100.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for 
bilateral carpal tunnel syndrome was initiated prior to that 
date, it will be decided under the older version of 38 C.F.R. 
§ 3.156 detailed below.  

This issue was previously denied by the RO in April 1996.  
The veteran was notified and did not file a timely appeal.  
The decision became final.  It is important to note in the 
VCAA that, with respect to previously disallowed claims, 
"[n]othing in (38 U.S.C.A. § 5103A) shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  See 38 U.S.C.A. § 5103A(f).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially by the Board on the 
issue of whether new and material evidence is of record to 
reopen the claim for additional disability compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of surgery performed at a VAMC in March 1978.  See 
Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. at 471; Smith 
(Irma), 10 Vet. App. at 332.  If it is determined that such 
evidence has been presented, the claim will be reopened, and 
any required development would then be undertaken on that 
issue.  See Elkins v. West, 12 Vet. App. 209 (1999).  

New and Material Evidence

In April 1996, the RO denied the veteran entitlement to 
additional disability compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of surgery performed at a VAMC on March 
22, 1978.  In reaching this determination, the RO had 
reviewed the veteran's entire record to date, to include 
multiple VA examination reports and hospital summaries; and 
private and VA medical specialists's medical reports.  The 
basis for the decision was that there was no medical opinion, 
based on examination of the veteran and review of the record, 
of an etiological relationship between the March 22, 1978, 
surgery and the claimed residuals.  

The veteran was notified of the April 1996 decision, and 
apprised of his appellate rights, by VA letter, also dated in 
April 1996.  He did not perfect an appeal and the April 1996 
rating decision became final.  In April 2001, VA received 
correspondence from the veteran requesting that his claim for 
additional disability compensation for under the provisions 
of 38 U.S.C.A. § 1151 for residuals of surgery performed at a 
VAMC on March 22, 1978.  

The law and regulations provide that, if a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision on the same factual basis.  A substantive appeal 
must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The evidence submitted subsequent to the April 1996 final 
decision consists of a non-VA physician's examination 
findings and medical opinion, the veteran's Travel Board 
hearing testimony, and an independent medical expert's 
written opinion.  This evidence, for the most part, is new, 
in that it has not been previously reviewed.  It is also 
relevant and probative because it contains medical opinions 
that are both new and material, and must be reviewed in 
context of the entire record in order to fairly decide the 
issue.  

In his August 2000 medical opinion, a non-VA physician, S. 
Banerjee, M.D., who examined the veteran and reviewed the 
record, made findings, which he reported were suggestive of 
left ilioinguinal and iliohypogastric neuralgia, most likely 
from entrapment and damage to these nerves during 
herniorrhaphy.  It would appear that this medical opinion of 
a nexus between the veteran's claimed residuals and prior 
surgeries directly impacts the issue of entitlement to 
additional disability compensation under the provisions of 
38 U.S.C.A. § 1151 due to surgery performed at a VAMC in 
March 1978, particularly since there had not before been a 
medical opinion of a nexus between currently claimed 
residuals and prior surgery.  As such, the recently submitted 
evidence is both new and material, and bears directly and 
substantially on the issue of entitlement to additional 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 due to surgery performed at a VAMC in March 1978.  
Accordingly, the Board finds that the newly submitted 
evidence, in combination with other evidence of record, does 
meet the regulatory standard of evidence "which by itself, 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3,156(a).  

Having determined that new and material evidence has been 
added to the record, the issue of entitlement to additional 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 due to surgery performed at a VAMC in March 1978 is 
reopened.  See 38 C.F.R. § 3.156(a).  

Service Connection - VCAA

Inasmuch as the Board has reopened the veteran's claim, the 
issue is now subject to the provisions of the VCAA, which 
redefines the obligations of VA to the veteran with respect 
to claims for VA benefits.  

The veteran's request to reopen the claim for entitlement to 
additional disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of surgery 
performed at a VAMC in March 1978 was received in April 2001.  
This is the claim that is currently under consideration and, 
since he had not perfected an appeal to the April 1996 RO 
decision, the request to reopen the 38 U.S.C.A. § 1151 claim 
is now subject to the reopening requirement pertaining to new 
and material evidence.  The Board notes that the RO, in an 
October 2001 rating decision, found that new and material 
evidence had been submitted; reopened the claim; and, on de 
novo review, denied the claim.  He was notified of the 
decision by VA letter, also dated in October 2001, which 
informed him of the VCAA and advised him of the notification 
and duty to assist provisions of VA under this legislation.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 17 Vet. App. 183, 187 (2002).  In 
February 2002, the veteran was issued a Statement of the 
Case, which provided him with the pertinent law and 
regulations pertaining to his claim.  In February 2004, the 
Board informed him of the decision to obtain an independent 
medical opinion in his case and, upon receipt of the medical 
opinion, sent the veteran a copy of the opinion and provided 
the veteran a period of time for him to submit additional 
evidence and argument.  See 38 U.S.C.A. § 5701; 38 C.F.R. 
§ 20.903.  

Under the circumstances, the Board finds that the claims 
folder reflects that there has been compliance with the VCAA, 
and all other legal precedents applicable to the claim.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Under the 
facts of this case, the Board also finds that the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of the issues before the Board on the merits.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Charles, 16 Vet. 
App. at 373-84; Quartuccio, 16 Vet. App. at 187.  The veteran 
has sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
applications.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues currently on 
appeal.  

Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a result 
of VA hospitalization or medical or surgical treatment, and 
the injury or aggravation results in additional disability or 
death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, then 
compensation, including disability, death, or dependency and 
indemnity compensation, is awarded in the same manner as if 
the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).  

The implementing regulation provides that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  Also, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a 
veteran who was incompetent.  See 38 C.F.R. § 3.358(c)(4).  

Factual Background

Post-service the veteran was hospitalized in a VA facility 
from July 26, 1976, to August 18, 1976, with complaints of 
pain over the xiphoid process and of a dragging sensation in 
his left scrotum.  While hospitalized, he underwent a 
xiphoidectomy, which he tolerated well, and was then 
transferred to the urology service, where he underwent a left 
varicocelectomy, which he tolerated well.  

The veteran re-entered the VAMC in March 1978.  He related 
that following his August 1976 surgery, he experienced 
constant burning pain in the left lower quadrant, left 
testicle and inferior left thigh.  Exploratory surgery was 
recommended.  

According to the March 1978 VA operation report, the veteran 
complained that six months earlier, he began experiencing 
numbness and paresthesias in the left medial superior thigh 
region, along the line of the inguinal incision and up into 
the left flank.  These complaints were also associated with 
an increased size of the left testicle and occasional 
fullness in the left inguinal region, which was worse with 
standing and which decreased when lying down.  He underwent 
an exploration of the left inguinal canal, a left 
hydrocelectomy, and a left Cooper's ligament herniorrhaphy.  
The report of surgery noted that a dense layer of scar tissue 
was found surrounding the spermatic cord at the level of the 
external inguinal ring.  At no time was the ilioinguinal 
nerve specifically identified, although several small nerve 
structures were identified traveling with the spermatic cord.  
A possible ilioinguinal nerve structure was identified on the 
underside of the previous external abdominal oblique facial 
closure, but it was included in several facial sutures; 
therefore, it was considered not to be the ilioinguinal 
nerve.  A normal hydrocele was present, although, at one 
point, the tunica vaginalis was densely adherent to the 
testis.  A portion of this scar tissue was sent for 
pathological evaluation.  An appendix epididymis was present, 
and this was resected and sent as a specimen.  A direct 
inguinal hernia was present, but no indirect inguinal hernia 
component was found.  The surgery consisted of a left 
inguinal exploration; hydrocelectomy; lysis of adhesions; the 
repair of the direct inguinal hernia: and excision of the 
appendix epididymis.  Postoperatively, the veteran had some 
pain in the incision in the left testicle, with development 
of some hematoma surrounding the left testicle.  A Bellevue 
Bridge was used, and the swelling and tenderness decreased.  
The wound healed well, and the veteran was discharged home on 
March 30, 1978, with instructions to return to the clinic in 
six weeks.  

Approximately seven weeks later, on follow-up visit, the May 
1978 VA outpatient treatment report notes that the veteran 
was still experiencing burning distribution from the left 
ilioinguinal pain, with swelling and tenderness of the 
testes, all the time.  On evaluation, the left testis and 
cord structures were still somewhat swollen.  He was found 
stable, but without improvement.  

The report of the veteran's VA hospitalization for November 
2, 1978, to November 6, 1978, notes that, following his March 
1978 surgery, he developed considerable hematoma in the 
scrotum with ecchymosis on the abdominal wall and the thigh, 
postoperatively, which gradually resolved.  Currently, he was 
complaining of aching in the left testicle, and increasing 
size of the testicle; pain in his flank radiating from the 
groin to his back and in the posteromedial aspect of his left 
thigh.  On hospital admission, examination revealed a well-
healed surgical scar in the left inguinal region; some 
weakness in the left external ring; the left testis was 
palpable and a small supratesticular mass of two different 
consistencies was seen, the right testis and cord were 
normal.  The mass was tender, with radiation to the back; no 
masses were noted in the prostate; there was no 
costovertebral angle tenderness; neurological examination was 
unremarkable.  Ultrasound of the left testicle reportedly 
showed no cystic mass, and was consistent with a solid mass 
in the region of the upper pole of the epididymis.  
Exploration for his complaints was postponed because he 
developed bronchitis.  

On November 21, 1978, he was readmitted to the VA hospital 
for exploration of his complaints of aching and swelling of 
the left testicle, in the distribution area of the left 
ilioinguinal nerve.  These symptoms were made worse with 
work, and improved while supine.  On hospital admission, 
examination findings included a freely movable, slightly 
tender, indurated pencil sized mass in the left inguinal 
canal; the right inguinal canal was negative.  There was no 
hernia present.  The left testicle was encased in a cystic-
like mass.  Medical consult suggested that the pain the 
veteran was experiencing was more likely secondary to 
ilioinguinal nerve irritation.  The testicle was felt to be 
virtually normal, with slight epididymal thickening.  The 
mass, which was palpable on the left side was no longer 
palpable, and presumably related to his postoperative 
hematoma.  The surgery was cancelled, and he was discharged 
home on November 23, 1978.  He was scheduled for an 
ilioinguinal nerve block and for follow-up in the outpatient 
department in six weeks.  

On February 25, 1980, the veteran was admitted to a VA 
hospital with a history, since March 1978, of sharp 
intermittent left inguinal pain, usually arising 1-2cm. above 
and lateral to the left pubic tubercle and radiating to the 
left flank, the left testis and down the medial aspect of his 
left thigh to the left knee, worse with physical exertion; 
more severe at night.  The report further notes that he had 
had nerve blocks in the past, the last one in January 1980, 
but they had been of minimal help.  The purpose of the 
present hospital admission was for possible ilioinguinal 
nerve entrapment release.  On admission, an examination 
revealed a well-healed scar from a left ilioinguinal 
exploration; the left testis was approximately twice normal 
size; the epididymis was quite tender on the left, and 
enlarged.  On February 27, 1980, he underwent left inguinal 
exploration and left epididymectomy.  Findings at the time of 
surgery were chronically inflamed and enlarged left 
epididymis, which were felt to be the likely source of his 
pain.  The left ilioinguinal nerve could not be visualized, 
and there was no evidence of neuroma.  His postoperative 
course was benign, and he was discharged to home on March 4, 
1980, with instructions to return to the urology clinic in 
four weeks.  The veteran's April 7, 1980, VA outpatient 
record notes that the pain in the left groin and thigh was 
markedly improved since surgery.  

On VA examination in February 1981, the veteran was still 
complaining of a persistent, burning pain in the testicle 
incision, upper thigh and back, which came at any time and 
was relieved with Tylenol.  Following examination, the 
physician's assessment was questionable ilioinguinal nerve 
entrapment syndrome, which probably causes severe discomfort.  

The veteran was admitted to a VA hospital on March 3, 1983, 
for a left orchiectomy, because his testicle had become 
atrophied and the pain had persisted.  Pathology noted the 
testicle to be severely atrophied due to vascular infarction.  
The surgery was performed the following day, which he 
tolerated well, and he was discharged home on March 6, 1983.  

The veteran's August 1983 VA outpatient treatment report 
notes he was seen by a psychiatrist concerning his persistent 
complaints of pain in his left groin, flank and back, which 
was increased by lifting, sitting too long, and relieved by 
lying down.  Following examination, the psychiatrist deferred 
a diagnosis and opined that a psychiatric explanation was not 
the primary or significant cause for the veteran's pain.  
There was not a psychosomatic origin for the pain, but rather 
the pain was most likely organic in nature.  

A January 1994 medical statement offered by a non-VA 
physician, R. Beloin, M.D., essentially notes that a 
recurrence of an inguinal hernia in the same area is most 
often connected to the original injury.  

The report of the veteran's February 1996 VA examination by a 
gastroenterologist suggested a general surgeon and/or 
urologist examine the veteran.  Nevertheless, the examiner's 
findings were limited to noting the previous inguinal hernia 
repair, with no evidence of hernia recurrence, and the absent 
testicle.  The veteran was unable to show the examiner the 
painful nodule, nor was the physician able to palpate any 
such nodule during the examination.  

In March 1996, the veteran underwent a series of tests, to 
include x-rays, to determine the underlying pathology of his 
complaints of pain.  The findings included faint pelvic 
calcifications, bilaterally, which were possibly urethral 
calculi, and degenerative changes of the thoracic and lumbar 
spine.  

In April 1996, the veteran's entire record was reviewed by a 
VA urologist, and by a VA anesthesiologist.  In their 
combined report, dated in April 1996, it was noted that the 
veteran has degenerative arthritis of the lumbar and thoracic 
spine, confirmed by x-ray findings.  The recent x-rays 
revealed a great deal of disease, with degenerative changes 
of L-4, L-5 and S-1, together with anterior osteophytes 
present at L-5, 4, 3, and 2.  There were also early 
degenerative changes of the thoracic spine, with anterior 
osteophytes present.  Of particular note, there was a 
compression deformity of T-9 and T-7 of indeterminate age, as 
well as a compression deformity of T-8.  In addition, there 
are nonspecific pelvic calcifications, which are not excluded 
as urethral calculi.  It was the combined physicians's 
opinion that any of the above-mentioned changes could produce 
referral of iliohypogastric and ilioinguinal pain by 
involvement of the nerve structures.  

Although the veteran's records were not available at the time 
of his April 1996 VA examination, the examining urologist 
offered, following the examination, that the veteran's 
complaints of pain could be explained as a phantom pain, 
secondary to nerve entrapment, but, more likely, it was due, 
if present, to increased spinal degenerative changes with 
nerve involvement.  The physician would recommend nerve 
blocks.  

In August 2000, the veteran was seen by a non-VA physician, 
S. Banerjee, M.D., as referred by VA medical personnel, for 
complaints of pain in his left groin, since surgery in 1978.  
On examination, there was a healed scar in the left inguinal 
area; marked tenderness in the lower part of the inguinal 
canal, with a nodular swelling in the area, such as the tip 
of a stump of an orchiectomy; reduced pin prick sensation 
over the lower part of the left lower quadrant,  extending 
into the lumbar area; tenderness in the lumbar area of the 
abdomen; no tenderness in the lumbosacral spine.  Following 
examination, the physician offered that the physical findings 
were suggestive of left ilioinguinal and iliohypogastric 
neuralgia, most likely from entrapment and damage to those 
nerves during herniorrhaphy.  

The veteran testified at a Travel Board hearing in November 
2002, which was held at the RO before the undersigned.  
During the hearing, the veteran alleged his testical and 
groin pain had gotten worse over the years, particularly 
after the surgery he had undergone at the local VAMC in March 
1978.  Now the condition is such that he maintains he 
experiences the pain up his back and down his leg, although 
most of the pain is in the groin.  

In the course of review of this case, the Board sought an 
independent expert medical opinion to determine whether it is 
at least as likely as not that the residuals claimed by the 
veteran were the result of the surgery performed on the 
veteran at a VAMC in March 1978.  The veteran's entire claims 
file was forwarded to the Chief of Staff of a University 
School of Medicine for review and to obtain medical opinions 
from the appropriate specialist(s).  

The medical expert, Professor and Program Director, Section 
of Urology, Department of Surgery, responded to the Board's 
inquiry in a March 2004 letter.  Essentially, the physician 
related, after thoroughly reviewing the VA claims file, that 
he had come to the following opinions:  

1.  The left direct inguinal hernia noted 
and repaired during the course of the 
March 22, 1978, surgery for repair of a 
left hydrocele, lysis of adhesions, and 
excision of appendix epididymis, was not 
proximately due to, the result of, or 
aggravated by the surgery.  

2.  The left inguinal hernia noted and 
repaired during the course of the March 
22, 1978, surgery did not constitute an 
"additional disability."  

3.  Since the veteran underwent four 
separate left groin surgeries, he may 
well have left ilioinguinal nerve 
entrapment from the scar tissue related 
to the previous surgeries, which could 
cause the neuralgia that he has been 
experiencing in the left inguinal area 
and left thigh.  

4.  The ilioinguinal and ilohypogastric 
neuralgia does not constitute 
"additional disability."  

Analysis

The facts in the case, as reiterated above, are not in 
dispute.  The contentions of the veteran are that he has 
sustained additional disability, including direct inguinal 
hernia, as the result of surgery performed at a VAMC in March 
1978.  

Review of the record shows that, in addition to the March 
1978 surgery, which he alleges, caused additional residual 
disability, he has undergone no less than four other 
surgeries between 1976 and 1980, all performed at the same 
VAMC and all those surgeries were performed at the site of 
his left groin and left testis.  

Of record is the medical opinion of a non-VA physician who, 
in August 2000, examined the veteran at the request of VA 
personnel in order to obtain an independent opinion as to the 
underlying pathology of the veteran's complaints of burning 
pain in the left groin, with radiation into the left portion 
of the back and down the left thigh.  Following the 
examination, and review of the record, the non-VA physician 
concluded that his findings were suggestive of left 
ilioinguinal and iliohypogastric neuralgia, most likely from 
entrapment and damage to those nerves during herniorraphy.  

The opinions of the independent medical expert, offered in 
March 2004, following review of the entire record, included 
his conclusion that, since the veteran had undergone multiple 
surgeries in the left groin area, he may have left 
ilioinguinal nerve entrapment from scar tissue related to his 
previous surgeries.  

Neither of the above-mentioned physicians related their 
current findings specifically to the March 1978 surgery at 
issue; however, both attributed the current findings of left 
ilioinguinal and iliohypogastric neuralgia to prior 
surgeries.  The record shows that all of the surgeries, 
including that of March 1978, were performed at the same 
VAMC, and all involved the left groin area.  Inasmuch as a 
direct inguinal hernia has not been medically related to any 
of the surgeries of record, except when noted and repaired 
during the March 1978 surgery, that condition, as an 
additional disability is denied.  However, since the veteran 
is really applying for additional benefits for "residuals" 
of VA surgery, and two independent physicians have, on 
separate occasions, after review of the entire record, 
diagnosed left ilioinguinal and iliohypogastric neuralgia, 
attributable to "prior surgeries," it is not possible to 
separate each surgery and be able to pin point which of those 
multiple surgeries caused the neuralgia.  Rather, it appears 
that the neuralgia is a "residual" of an accumulation of 
all the VA surgeries.  

On the other hand, a VA urologist practicing at the VAMC at 
issue, and who has been treating the veteran for his 
complaints, on review of the record, along with his 
colleagues, have issued a joint medical opinion that a direct 
inguinal hernia was not the result of the March 1978 surgery, 
rather, the veteran's nonservice-connected degenerative 
arthritis of the lumbar and thoracic spine, along with 
nonspecific pelvic calcifications, could produce referral 
iliohypogastric and ilioinguinal pain by involvement of the 
nerve structures.  

In the case at hand, the Board is left with competent medical 
opinions on both sides of the issue.  On one hand the VA 
physicians at the VAMC where the veteran's multiple left 
groin area surgeries were performed have attributed his 
complaints of left groin radiating pain to his nonservice-
connected degenerative joint disease and nonspecific pelvic 
calcifications.  On the other hand, independent physicians 
have offered opinions, separate from each other, that, due to 
the veteran's multiple surgeries in the left groin area, the 
veteran's underlying pathology of pain is suggestive of nerve 
entrapment, neuralgia, from the accumulated scar tissue.   In 
the Board's opinion, these opinions that multiple surgeries 
resulted in neuralgia are evidence satisfying the causation 
requirement.  Furthermore, it has not been suggested that the 
residual impairment is a "necessary consequence" of the 
multiple surgeries.  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran has sustained "residuals" of 
surgery, namely, left ilioinguinal and iliohypogastric 
neuralgia, although not of the specific surgery performed on 
March 22, 1978, but from an accumulation of surgeries, all 
performed at the same VAMC and all surgeries performed in the 
veteran's left groin area.  Hence, entitlement to additional 
disability compensation under the provisions for 38 U.S.C.A. 
§ 1151 for residuals (left ilioinguinal and iliohypogastric 
neuralgia) from multiple surgeries performed at a VAMC 
between 1976 and 1980 is granted.  




ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
entitlement to additional disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of surgery 
performed at a VA medical center in March 1978, the appeal is 
granted.  

Entitlement to additional disability compensation under the 
provisions for 38 U.S.C.A. § 1151 for residuals (left 
ilioinguinal and iliohypogastric neuralgia) from multiple 
surgeries performed at a VAMC between 1976 and 1980 is 
granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



